Citation Nr: 0031605	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, osteochondritis dissecans, right 
knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a February 1998 rating decision the RO granted service 
connection for patellofemoral pain syndrome of the right knee 
evaluated as 10 percent disabling.  The grant of service 
connection and the 10 percent evaluation were made effective 
July 8, 1997.  In a rating decision dated in September 1998, 
the RO granted a temporary total rating for convalescence 
effective from April 30 to May 31, 1998, and restored the 10 
percent evaluation effective June 1, 1998.  The right knee 
disability was re-characterized as postoperative residuals of 
osteochondritis dessicans.

In a statement received in October 1998, the veteran 
expressed disagreement "with the recent decision continuing 
the 10% evaluation for my SC right knee condition."  
Although, this statement could be construed as only 
expressing disagreement only with the September 1998 rating 
decision, new and material evidence received within the 
appeal period for a decision, will be considered as having 
been filed in connection with the claim that was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b) 
(2000); see also Muehl v. West, 13 Vet. App. 159, 161 (1999).  
Accordingly, the Board construes the veteran's notice of 
disagreement as extending to the original rating assigned in 
the February 1998 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2.  Throughout the period since the effective date of the 
grant of service connection, the veteran's right knee 
disability has been manifested by bony deformity, limitation 
of flexion to no less than 100 degrees without pain, and 
extension lacking 5 degrees.  Slight instability was 
initially demonstrated on examination conducted on September 
17, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals, osteochondritis dissecans, right 
knee, except as provided in the following numbered paragraph, 
have not been met at any time since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5014, 5257, 5260, 5261 (2000).  

2.  A separate 10 percent evaluation is warranted effective 
September 17, 1999, for the service-connected right knee 
disability on the basis of instability.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, DC 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)

In this case, it is the Board concludes that the duty to 
assist requirements pursuant to Veterans claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have 
been met.  The veteran's application for benefits appears to 
be complete, and hence VA had no duty to advise him of 
deficiencies in the application.  The veteran was also 
advised of the evidence necessary to substantiate his claim.  
Such notice was contained in the rating decisions, the 
statement of the case and supplemental statement of the case 
provided to the veteran and his representative.  These 
documents advised the veteran of the evidence considered and 
of what the evidence needed to show in order to establish 
entitlement to a higher rating.

The claims file includes the veteran's service medical 
records (SMRs) and all known post-service private and VA 
treatment records, as well as numerous pertinent 
examinations.  There is no indication that there are 
additional records in support of the veteran's claim which 
are not already part of the claims file and available for 
review.  


Historical Background

The veteran initially filed a claim for service connection 
for a right knee disorder in July 1997 and service connection 
for patellofemoral pain syndrome was established upon rating 
decision in February 1998.  A 10 percent rating was assigned 
from July 8, 1997, pursuant to DC 5014.  Since then, in a 
rating decision dated in September 1998, a temporary total 
rating (TTR) was assigned from April 30, 1998, through May 
31, 1998, under 38 C.F.R. § 4.30, based on the fact that the 
veteran had arthroscopic surgery on the right knee in April 
1998.  A 10 percent rating was continued thereafter and 
currently remains in effect.  The right knee disorder is now 
classified as postoperative residuals of osteochondritis 
dissecans of the right knee.  

A review of the SMRs reflects that the veteran was seen for 
complaints of right knee pain in 1986 and 1988 with 
impressions to include retro-patellofemoral pain syndrome.  

Postservice private treatment records from 1994 show that the 
veteran underwent right knee surgery for osteochondritis 
dissecans in 1994.  

Additional records include private and VA records from 1997 
and 1998.  VA examination in September 1997 showed range of 
motion in the right knee to 115 degrees as compared to 120 in 
the left knee.  There was no instability or retropatellar 
tenderness.  There was no swelling or effusion.  The veteran, 
however, complained of daily knee pain.  X-ray was compatible 
with osteochondritis dissecans.  In March 1998, the veteran 
was seen for complaints of right knee flare-up and swelling.  
He underwent a right knee arthroscopy in April 1998.  When 
seen in May 1998, there was no swelling and good motion of 
the right knee.  VA records in July 1998, show that he was to 
receive a pull on hinge knee brace.  

Private treatment records show that when seen on October 
1998, the veteran reported right inferior/medial knee pain, 
approximately of 3 on a scale to 10.  He said that he had 
started playing some basketball without any increase in knee 
pain.  He also rode his bike at home, which made his knee 
feel better.  Right knee range of motion was from 4 degrees 
to 127 degrees.  The veteran was discharged from physical 
therapy, which he had attended 10 times between September and 
October 1998.

VA records reflect that on August 1998, the veteran 
complained of swelling and pain involving the right knee.  
Physical examination showed no edema, however.  Flexion was 
limited to 110 degrees.  There was some fullness of the right 
knee with the possibility of some minimal fluid.  A record 
from February 1999, shows flexion of the right knee was 
limited to between 100 and 110 degrees, with no effusion.

A VA X-ray of the right knee on June 1999, was interpreted as 
showing degenerative changes involving the medial and patella 
femoral joint compartments with additional findings 
suggesting old avascular necrosis involving the medial 
femoral condyle.  

When seen at a VA facility on August 1999, the veteran 
reported that he still experienced right knee pain and 
stiffness.  

In a statement dated on September 1999, the veteran reported 
that although he had had two operations on his right knee, he 
still experienced pain every day.  His knee was stiff in the 
morning and sometimes locked up on him.  He had been told 
that he had arthritis and might need a total knee 
replacement.  

Upon VA orthopedic examination on September 1999, the veteran 
reported pain that was moderate to severe with stiffness and 
intermittent swelling.  He also reported a giving way 
sensation of the right knee.  Range of motion testing showed 
flexion to 100 degrees without pain and extension lacking 5 
degrees.  There was no edema seen.  Lateral laxity was noted, 
however, and characterized as slight.  The diagnosis was of 
degenerative joint disease of the right knee.  

At a personal hearing in January 2000, the veteran testified 
that stiffness in the right knee was the worst problem 
affecting that joint.  He also stated that he continued to 
have chronic knee pain and took 600 mg. of prescription 
Motrin for the pain.  He said that he had been issued a knee 
brace, which he wore during all waking hours.  He reported 
instability, stating that the right knee periodically gave 
out on him.  He worked as a mail handler and could not push 
or pull more than 40 pounds.  He had been given a light duty 
profile at the post office where he worked.  He also 
testified that he missed approximately two to three days from 
work every two to three months.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The Board observes that in a case such as this, involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's right knee disability has been rated by analogy 
to osteomalacia.  See 38 C.F.R. § 4.20 (2000).  Under DC 
5014, osteomalacia is rated on limitation of motion of the 
affected parts, as degenerative arthritis.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

DC 5257 involving recurrent subluxation or lateral 
instability, provides that a 30 percent rating is warranted 
for severe impairment, a 20 percent rating is warranted when 
impairment is moderate, and a 10 percent rating is 
appropriate when impairment is slight.  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  

Also, as noted above, in determining the degree of limitation 
of motion, the provisions of 38 C.F.R. § 4.40 concerning lack 
of normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca, supra.  

The objective medical evidence shows that the veteran has 
been found to have active flexion of the right knee to at 
least 100 degrees with active extension limited by 5 degrees 
or less.  The diagnosis of the right knee has consistently 
been osteochondritis dissecans.  Although tenderness, pain, 
and stiffness have been consistently been reported by the 
veteran, the reported ranges of motion were achieved without 
pain, thus additional compensation under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59 for functional impairment is not 
warranted.

Therefore, when all pertinent disability factors are 
considered, the Board must nevertheless conclude that the 
limitation of motion does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation under DC 5260 or 5261.

Slight lateral right knee laxity was initially demonstrated 
on VA examination in September 1999.  As recently as May 
1998, a private examiner specifically noted that there was no 
lateral knee instability.  Earlier examinations also failed 
to show any instability.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).  However, the VA General Counsel has issued a 
precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  

As indicated above, degenerative joint disease in the right 
knee was initially noted on VA X-ray examination on June 16, 
1999, although prior to that date the veteran was service 
connected for a disability evaluated on the same basis as 
arthritis.  Slight lateral instability of the right knee was 
noted upon VA examination on September 17, 1999.  Pursuant to 
VACOPGCPREC 23-97, the Board finds that these findings 
warrant an additional separate 10 percent rating pursuant to 
DCs 5257 as of September 17, 1999.  As more than slight 
instability has not been found in any of the clinical 
records, notwithstanding the veteran's testimony that he 
occasionally experiences give way of the knee, a rating in 
excess of 10 percent is not warranted.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the December 1998 statement of the case and in the 
July 1999 supplemental statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran has raised the question of entitlement to an 
extraschedular evaluation by his testimony that the right 
knee disability impacted his employment.  Spurgeon v. Brown, 
10 Vet App 194 (1997).  However, the record shows that he has 
undergone only one brief period of hospitalization since the 
grant of service connection.  The record does not show that 
the right knee disability results in the need for frequent 
periods of hospitalization.  The record also does not show 
that the right knee disability results in marked interference 
with employment.  By the veteran's testimony, he is missing 
approximately one day of work per month due to his right knee 
disability.  A rate absenteeism that should be compensated 
for by the separate 10 percent evaluations for his right knee 
disability.  He is limited in the amount of lifting he can 
perform, but has been able to maintain his current employment 
over time despite the limitation.  Accordingly, the Board 
finds that the veteran's disability is not so unusual that 
referral for consideration of an extraschedular evaluation is 
warranted.


ORDER

Except as provided in the next paragraph, entitlement to a 
rating in excess of 10 percent for post-operative residuals, 
osteochondritis dissecans of the right knee is denied.  

A separate 10 percent evaluation for slight lateral laxity of 
the right knee is granted effective September 17, 1999.  To 
this extent, the appeal is granted.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 11 -


